Citation Nr: 0927205	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 11, 1996 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  Service 
connection for a psychiatric disorder was denied by the RO in 
two separate rating decisions entered in May 1968 and 
September 1976, from which no appeal was taken.  A claim to 
reopen was filed in January 1980, the denial of which was 
entered by the RO in June 1980 and, following a direct 
appeal, by the Board in its decision of November 1981.  The 
Veteran's initial claim for service connection for 
posttraumatic stress disorder (PTSD) of July 1986 was denied 
by RO action in March 1987, and while an appeal thereof was 
initiated, none was perfected.  A further claim to reopen for 
service connection for PTSD was filed in July 1996 and by RO 
action in May 1997, service connection for PTSD was granted, 
effective from the date of receipt of the reopened claim, 
July 11, 1996.  A 30 percent evaluation was initially 
assigned, but on the basis of an appeal of the rating 
assigned in May 1997, the evaluation was later raised to 100 
percent, retroactive to July 1996.

On appeal in May 2005, the Board remanded the case so that a 
hearing could be scheduled.  Upon return of the case to the 
RO, a travel board hearing was scheduled to occur in October 
2005, written notice of which was provided to the Veteran in 
September 2005.  Prior to the hearing, the RO was advised 
that the Veteran had been hospitalized since September 2005, 
and a request for rescheduling was made known.  A further 
hearing was then scheduled to occur in February 2006, but 
prior to its occurrence, the RO was advised that the Veteran 
was withdrawing his request for a hearing, due to physical 
and mental impairments.  In correspondence dated December 
2007, the Veteran reiterated that he no longer desires a 
hearing.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2007, at which time it was 
remanded for additional development, to include (1) notifying 
the Veteran of what information and evidence were needed to 
substantiate his claim for an earlier effective date for a 
grant of service connection for PTSD, as well as any claim 
for clear and unmistakable error (CUE) in the rating decision 
of March 16, 1987, and (2) developing the CUE claim.  As 
explained below, since all of the ordered development was not 
accomplished, the appeal must REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC. VA will 
notify the appellant if further action is required on his 
part.


REMAND

Following the Board remand, in April 2009, the RO provided a 
Supplemental Statement of the Case (SSOC) confirming its 
denial of entitlement to an earlier effective date for the 
PTSD claim.  The AMC also issued a rating action finding no 
CUE in the March 1987 rating decision that denied service 
connection for PTSD.  The Board construes the Veteran's 
representative's June 2009 Informal Hearing Presentation as a 
timely NOD with the April 2009 RO determination.  Under 
38 C.F.R. § 20.300 (2008), the NOD must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed (here the RO), where notice has 
been received unless the record has been transferred to 
another VA office (here the Board), the NOD must be filed 
with the VA office that has assumed jurisdiction over the 
applicable records.  Since the record was transferred to the 
Board well within the period to file a timely NOD, the Board 
accepts the NOD as valid and timely.  Under these 
circumstances, the RO must issue a SOC and provide the 
Veteran an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The instant appeal must also be returned to the RO for 
compliance with the Board November 2007 remand, consistent 
with Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed.  
Specifically, in its November 2007 remand, the Board 
instructed the RO to advise the Veteran of the pleading 
requirements for a CUE claim.  The Board also instructed the 
RO to request that the Veteran submit an updated list 
specifying in detail each and every claimed error of fact or 
law in the March 1987 decision.  No attempt has been made to 
advise the Veteran of the information and evidence needed to 
substantiate a CUE claim. 

The Veteran's representative contends that the Veteran is 
entitled to an earlier effective date for his PTSD based on 
evidence of record at the time of the March 1987 rating 
decision.  Specifically, he contends that June 1986 VA 
hospitalization records and an August 1986 VA medical 
certificate, which were of record at the time of the rating 
action, contain a PTSD diagnosis.  While the April 2009 
rating decision addressed the hospitalization records, it 
failed to address the medical certificate.  The Veteran's 
representative claims that another remand is necessary so 
that this evidence can be considered and any supporting 
treatment records obtained.  See June 2009 Informal Hearing 
Presentation.  The Board agrees.  

CUE, if present, would vitiate the finality of the March 1987 
action and any subsequent decision on the matter, and, as 
such, the raised CUE claim is inextricably intertwined with 
the earlier effective date claim on appeal.  The CUE claim 
must be readjudicated following all necessary development 
prior to a review of the merits of the claim for an earlier 
effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).  Simply put, 
a determination regarding the CUE claim could impact the 
Veteran's earlier effective date claim.  Accordingly, 
readjudication of the earlier effective date claim must be 
deferred pending all necessary development and readjudication 
of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2008), the Veteran must be 
notified of what information and evidence 
are still needed to substantiate his claim 
for CUE in an RO rating decision of Mach 
16, 1987.  The Veteran must be advised of 
the pleading requirements for a claim of 
CUE, so that he may be able to formulate a 
complete list of all factual and/or legal 
errors in any prior RO determination.

The Veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; and (3) that 
the Veteran is expected to provide.  38 
C.F.R. § 3.159(b)(1).  He must also be 
advised that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2. The Veteran must by separate 
correspondence prepared by the RO/AMC be 
advised to submit an updated list 
specifying in detail each and every 
claimed error of fact or law in the RO's 
decision of March 16, 1987, which denied 
his original claim for service connection 
for PTSD.  

3. The AMC/RO should acquire hospital 
records from the Palo Alto VAMC for the 
period of August 4 to August 11, 1986.  
All such records procured as a result of 
this remand shall then be associated with 
the claims file.  

4. The issue of CUE in the March 16, 1987 
RO decision denying service connection for 
PTSD must be readjudicated.  If the 
benefit sought is not granted, the Veteran 
should be furnished a statement of the 
case regarding the CUE claim and advised 
of the appropriate time limits to perfect 
his appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

5. Lastly, the RO/AMC must readjudicate 
the Veteran's claim for an earlier 
effective date for a grant of service 
connection for PTSD, based on all the 
evidence of record and the governing legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

